230 Ga. 471 (1973)
197 S.E.2d 698
MEADOWS
v.
THE STATE.
27762.
Supreme Court of Georgia.
Submitted March 12, 1973.
Decided April 16, 1973.
*473 Davis & Davidson, Jack S. Davidson, Brooks & Benton, James L. Brooks, for appellant.
Nat Hancock, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Assistant Attorney General, B. Dean Grindle, Jr., for appellee.
UNDERCOFLER, Justice.
Ebb Meadows was tried and convicted for the offense of murder of his wife, Jacqueline Meadows. He was sentenced to life imprisonment. The appeal is from this judgment. Held:
1. The evidence was sufficient to support the verdict and *472 was not based entirely on circumstantial evidence since the defendant told several people that he had killed the deceased without stating any facts or circumstances showing excuse or justification for the homicide. Weatherby v. State, 213 Ga. 188 (97 SE2d 698) and Walker v. State, 216 Ga. 15 (4) (114 SE2d 431).
2. "Voluntary intoxication shall not be an excuse for any criminal act or omission." Code Ann. § 26-704 (Ga. L. 1968, pp. 1249, 1270). "The law presumes every homicide to be malicious until the contrary appears from facts or circumstances showing excuse or justification." Wiggins v. State, 221 Ga. 609 (146 SE2d 294).
3. The other enumerations of error are based on the refusal of the trial court to give in charge the law of voluntary manslaughter and involuntary manslaughter.
The evidence and unsworn statement of the defendant show that he and his deceased wife were alone (except for the baby) in the house arguing at the time of the shooting and that he was very drunk. The evidence and statements made by the defendant regarding the shooting were (1) that he killed the deceased, (2) that she made him do it, (3) that the deceased swung at him as he held the gun and it fired, or (4) that she shot herself when he hit her hand in an attempt to knock the gun from away from her forehead. None of these statements or facts require a charge on voluntary or involuntary manslaughter.
The trial court therefore correctly charged the jury upon only two theories of homicide, murder and accident. Sirmans v. State, 229 Ga. 743 (2, 3) (194 SE2d 476).
Judgment affirmed. All the Justices concur.